Citation Nr: 1548460	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-11 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 40 percent for a traumatic brain injury (TBI).  

2. Entitlement to an initial disability rating in excess of 10 percent for right elbow ulnar neuropathy. 

3. Entitlement to a disability rating in excess of 10 percent for a left foot disability.

4. Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability.  

5. Entitlement to a disability rating in excess of 10 percent for right elbow strain.  

6. Entitlement to an initial compensable disability rating for a right elbow scar.  

7. Entitlement to an initial disability rating in excess of 20 percent for a cervical spine disability.  

8. Entitlement to a separate rating for cervical radiculopathy of the right upper extremity.  

9. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1984 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in St. Petersburg, Florida.  

During the pendency of the appeal, in an April 2012 rating decision, the RO found clear and unmistakable error in the May 2009 rating decision and increased the Veteran's initial disability rating for his cervical spine disability from noncompensable to 20 percent.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a hearing in May 2015 before the undersigned.  A copy of the transcript is of record.  

After this case was certified to the Board, the Veteran submitted, and the Agency of Original Jurisdiction (AOJ) also obtained
 additional evidence.  None of it was considered by the AOJ in the first instance.  However, in September 2015, the Veteran, through his representative, waived AOJ consideration of the evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).  

The issues of entitlement to a separate rating for cervical radiculopathy of the right upper extremity and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In May 2015, prior to the promulgation of a decision on the issue of entitlement to an initial disability rating in excess of 40 percent for a TBI, the Veteran withdrew his appeal.  

2. In May 2015, prior to the promulgation of a decision on the issue of entitlement to an initial disability rating in excess of 10 percent right elbow ulnar neuropathy, the Veteran withdrew his appeal.  

3. In May 2015, prior to the promulgation of a decision on the issue of entitlement to a disability rating in excess of 10 percent for a left foot disability, the Veteran withdrew his appeal.  

4. In May 2015, prior to the promulgation of a decision on the issue of entitlement to a disability rating in excess of 20 percent for a lumbar spine disability, the Veteran withdrew his appeal.  

5. In May 2015, prior to the promulgation of a decision on the issue of entitlement to a disability rating in excess of 10 percent for right elbow strain, the Veteran withdrew his appeal.  

6. The Veteran has one painful scar on his right elbow.  

7. The Veteran's cervical spine disability produces, at worst, 30 degrees of forward flexion with pain at the endpoints of his ranges of motion and stiffness.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appealed claim for entitlement to an initial disability rating in excess of 40 percent for a TBI have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2. The criteria for withdrawal of the Veteran's appealed claim for entitlement to an initial disability rating in excess of 10 percent for right elbow ulnar neuropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

3. The criteria for withdrawal of the Veteran's appealed claim for entitlement to a disability rating in excess of 10 percent for a left foot disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

4. The criteria for withdrawal of the Veteran's appealed claim for entitlement to a disability rating in excess of 20 percent for a lumbar spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

5. The criteria for withdrawal of the Veteran's appealed claim for entitlement to a disability rating in excess of 10 percent for right elbow strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

6. The criteria for an initial 10 percent disability rating for a right elbow scar (previously rated as other scars (including linear scars)) have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 (2015).

7. The criteria for an initial disability rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).   

At his May 2015 hearing before the Board, the Veteran withdrew his appeal as to the issues of entitlement to increased disability ratings for a TBI, right elbow ulnar neuropathy, a left foot disability, a lumbar spine disability, and right elbow strain.  The Veteran's statement indicating his intention to withdraw the appeals as to these issues, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

In the present case, the Veteran has withdrawn this appeals as listed above.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to the issues of entitlement to increased disability ratings for a TBI, right elbow ulnar neuropathy, a left foot disability, a lumbar spine disability, and right elbow strain, and they are dismissed.

II. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in January 2009 satisfied the duty to notify provisions with regard to the Veteran's increased rating claims.  With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and indicated private medical records have been obtained.  

VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claims.  He underwent examinations for his cervical spine in March 2012 and February 2015, and for his right elbow scar in January 2009 and March 2012.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because they describe his cervical spine disability and right elbow scar in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing before the undersigned in May 2015.  It focused on the elements necessary to substantiate increased rating claims and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

III. Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective dates for the awards of service connection for his cervical spine disability and for his right elbow scar.  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

A. Right Elbow Scar

The Veteran's right elbow scar is currently evaluated under Diagnostic Code 7805, under which any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code.  Id.  38 C.F.R. § 4.118 (2015).  

At his January 2009 VA examination, the examiner noted that the Veteran's scar was 7 centimeters (cm) by 1 cm.  It was not tender, was not disfiguring, did not have ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypo- or hyperpigmentation, and did not cause limitation of motion.  

At his April 2009 VA examination, a right elbow scar measuring 9 cm by 1.5 cm was noted.  It was hypopigmented.  The Veteran complained of a pinched nerve in his right elbow that affected his ability to completely lift his right arm above his shoulder.  The examiner noted that the scar was "...an incidental finding and not related to the claimed condition."  

At his March 2012 VA elbow and forearm examination, the examiner noted a scar that was not painful or unstable, and stated that it did not have an area greater than 39 square cm or 6 square inches (in).  

At his March 2012 VA scars examination, the examiner noted a post-surgical scar on the right elbow.  The Veteran reported that, "the scar itself does not create any problems or symptoms."  The examiner stated that it was not painful.  Additionally, the scar was not unstable, there was no loss of covering of skin over the scar, and there were no burns.  The examiner described the scar as linear and 7 cm long.  He specifically found that it did not result in limitation of function, and that there were no additional pertinent physical findings, complications, conditions, signs and/or symptoms such as muscle or nerve damage.  Lastly, he concluded that the scar did not impact his ability to work.  

At his May 2015 hearing, the Veteran's representative stated that the scar was "...pretty good sized" and "tight."  The Veteran stated that his scar was painful depending on the type of shirt he wore, or whether it was cold.  He stated that it was not painful all of the time, but sometimes it was sore.  

Based on the above, the Board finds that the Veteran's right elbow scar does not produce any symptoms that are not considered by the rating criteria described in Diagnostic Codes 7800, 7801, 7802, and 7804.  No VA examiner has found that the scar limits function of any part of the Veteran's right upper extremity.  In fact, the March 2012 VA examiner found the opposite.  An increased rating under Diagnostic Code 7805 is not warranted.  38 C.F.R. § 4.118 (2015).  

As the Veteran is not entitled to an increased evaluation under Diagnostic Code 7805, the Board must determine whether a higher rating is warranted under any other potentially applicable Diagnostic Codes pertaining to scars.  Diagnostic Code 7800 is not applicable because the Veteran's scar is not located on his head, face or neck.  Diagnostic Code 7801 is not applicable because the Veteran's scar is not deep and nonlinear.  Diagnostic Code 7802 is not applicable because his scar does not encompass an area or areas of 144 square inches (929 square centimeters) or greater.  Id.  

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118 (2015).  A 20 percent rating requires three or four scars that are unstable or painful.  The Board finds that the Veteran's right elbow scar is more accurately described by Diagnostic Code 7804.  See Butts v. Brown, 5 Vet. App. 532 (1993) (the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case.").  Any change in Diagnostic Code be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Veteran testified at his May 2015 hearing that his right elbow scar was painful depending on what shirt he wore or whether he was cold.  The Veteran is competent to state that he experiences pain in his scar.  There is nothing in the record to indicate that his statement is not credible.  Interpreting the evidence in the most favorable light, the criteria for a 10 percent rating under Diagnostic Code 7804 are met.  38 C.F.R. § 4.118 (2015).  

The change in Diagnostic Code is not improper because the Veteran has not been in receipt of an evaluation under Diagnostic Code 7805 for twenty or more years, resulting in a protected rating.  See 38 C.F.R. § 3.951 (b) (2015); see also Murray v. Shinseki, 24 Vet. App. 420, 425-6 (2011).  It is permissible to change a Diagnostic Code to more accurately reflect the Veteran's current symptoms, as in this case.  Service connection for a disability is not severed when the Diagnostic Code associated with it is changed to more accurately determine the benefit to which a veteran may be entitled.  Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011).  Furthermore, the change in Diagnostic Code does not amount to a reduction of a single disability or his combined disability evaluation.  

The criteria for a 20 percent rating under Diagnostic Code 7804 are not met because the Veteran has one scar on his elbow, not three or four.  38 C.F.R. § 4.118 (2015).  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's right elbow scar more closely approximates a 10 percent rating under Diagnostic Code 7804.  38 C.F.R. § 4.7 (2015).  

B. Cervical Spine Disability

The Veteran's cervical spine disability is currently assigned a 20 percent disability rating under Diagnostic Code 5243, intervertebral disc syndrome (IVDS).  The record shows that the Veteran carries a diagnosis of IVDS, which preoperatively or postoperatively, is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a (2015).  

IVDS warrants a 20 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  

For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2015).  There is no medical evidence of record indicating the Veteran has ever had an incapacitating episode due to his cervical spine disability according to this definition.  At his May 2015 hearing, the Veteran asserted that his cervical spine disability was sometimes incapacitating.  However, the evidence does not show, nor did he assert, that he was prescribed bed rest by a physician.  Therefore, the Formula for Rating Intervertebral Disc Syndrome does not apply.  

IVDS may also be rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), under which a 10 percent evaluation is warranted when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted when the forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a (2015).  

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a, General Rating Formula (2015).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1).  

Under the rating schedule, forward flexion and extension to 45 degrees, lateral flexion to 45 degrees bilaterally, and rotation to 80 degrees bilaterally are considered normal ranges of motion of the cervical spine.  Id., at Plate V.  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2015); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Veteran underwent a VA examination in March 2012.  He was diagnosed with cervical strain.  He denied having flare-ups.  Upon examination, his flexion and extension were 30 degrees each with pain at 30 degrees.  His lateral flexion was 30 degrees bilaterally with pain at 30 degrees.  His lateral rotation was 60 degrees bilaterally with pain at 60 degrees.  After repetitive motion testing, there was no additional limitation of motion or functional loss.  The examiner specifically found that the Veteran did not have functional loss.  He had localized tenderness and pain to palpation.  He did not have guarding.  His strength, reflexes, and sensory examinations were all normal.  The examiner specifically found that the Veteran did not have radiculopathy or any other neurological manifestation of his cervical spine disability.  The examiner also concluded that the Veteran's cervical spine disability did not impact his ability to work.  

The findings of the March 2012 VA examiner do not show that the 30 percent criteria more closely approximate the Veteran's disability picture.  The Veteran's forward flexion of his cervical spine was 30 degrees.  He complained of pain at 30 degrees of motion and the examiner stated that he did not experience functional loss or additional loss of motion after repetitive motion testing.  The Veteran's pain at 30 degrees of forward flexion did not cause his forward flexion to be more closely described as a limitation to 15 degrees or less.  Additionally, the Veteran is able to perform range of motion testing.  Therefore, he does not have ankylosis of the cervical spine.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  Additionally, his complaints of pain at the endpoints of motion do not cause limitation such that his ranges of motion are more closely described as ankylosis.  

The Veteran's VA treatment records show consistent complaints of neck pain and stiffness.  In March 2008, he had tenderness at the superior paraspinal insertion sites, worse on the left than right.  In October 2010, the Veteran's cervical spine range of motion was "diminished from ear to shoulder," and he also had hyperextension.  In November 2014 his cervical spine was nontender but he had decreased extension and lateral rotation.  In January 2015 he had painful extension.  The Veteran's VA treatment records show that he experiences limited motion, painful motion, and stiffness.  However, the VA treatment records do not provide specific ranges of motion and there is no evidence that the Veteran's pain and stiffness cause his forward flexion to be more accurately approximated by a finding that it is limited to 15 degrees or less.  Additionally, the VA treatment records consistently show that the Veteran is able to move his cervical spine.  Therefore he does not have ankylosis.  Dinsay, 9 Vet. App. at 81; Lewis, 3 Vet. App. 259.  The VA treatment records do not support a 30 percent rating.  38 C.F.R. § 4.71a (2015).  

The Veteran was evaluated by Dr. R. L. in conjunction with his SSA claim in March 2012.  Dr. R. L. noted that the Veteran had a normal gait and did not use assistive devices.  He was able to perform a tandem gait, and walk on his toes and heels.  He was stable at station and comfortable in both supine and sitting positions.  Upon examination, he had tenderness and pain over C1-C7.  There was no evidence of paravertebral spasm.  The Veteran appeared to have some ranges of motion that were greater than normal.  His flexion was 50 degrees (45 degrees is normal), his extension was 60 degrees (45 degrees is normal), his lateral flexion was normal at 45 degrees bilaterally, and his lateral rotation was normal at 80 degrees bilaterally.  Dr. R. L. observed some "subjective" stiffness.  Dr. R. L.'s assessment was neck pain and stiffness with mild to moderate degenerative changes at C5-6.  The report from Dr. R. L. does not support a 30 percent rating.  It shows that his forward flexion was 5 degrees beyond normal.  Although he had subjective stiffness and complaints of pain, the ranges of motion performed are not more closely described by a limitation of forward flexion to 15 degrees, even when incorporating his stiffness and pain.  Further, as noted above, he is able to move his cervical spine and therefore does not have any form of ankylosis.  Dinsay, 9 Vet. App. at 81; Lewis, 3 Vet. App. 259.  His limitation of motion and functional loss are not of such severity that his disability is more closely described as ankylosis.  

The Veteran was assessed by Dr. A. G. in May 2012 in conjunction with his SSA claim.  Dr. A. G. noted that one or more of the Veteran's multiple impairments could be reasonably expected to produce pain or other symptoms.  However, he stated that the Veteran's statements about the intensity, persistence, and functional limitations of his symptoms were not substantiated by objective medical evidence.  Dr. A. G. stated that the Veteran's activities of daily living were the most informative in determining his credibility, and that his statements were only partially credible because, "[w]hen functional statements made by [the Veteran] are weighed against the overall objective and subjective evidence in the folder, some statements are reasonable while others are disproportionate."  

The Veteran underwent a VA examination in February 2015.  The examiner diagnosed degenerative disc disease of the cervical spine.  The Veteran stated that it was difficult to move his neck and that he had constant "moderately severe" pain.  At the time of the examination, he did not receive treatment and took over-the-counter medications.  He denied experiencing flare-ups.  Upon examination, his forward flexion and extension were 40 degrees each, his lateral flexion was 40 degrees bilaterally, and his lateral rotation was 60 degrees bilaterally.  The examiner found that the Veteran's decreased ranges of motion did not contribute to functional loss and that there was "[n]o pain noted on exam[ination]."  Additionally, the Veteran did not have pain with weightbearing.  He was able to perform repetitive motion testing with no additional loss of motion or functional loss.  He had tenderness but it did not cause abnormal gait or spinal contour, and he did not have muscle spasm or guarding.  His strength was normal.  The examiner specifically found that the Veteran did not have ankylosis, incapacitating episodes, or use assistive devices.  The examiner concluded that the Veteran did not have any additional pertinent findings, complications, conditions, signs, symptoms, or scars.  The examiner found that the Veteran's cervical spine disability impacted his ability to work in that his "...ability to perform heavy physical activities requiring heavy lifting might be affected.  Sedentary occupational activities are not affected."  

The findings of the February 2015 VA examiner note improvement in the Veteran's ranges of motion.  Although he complained of constant pain, the examiner found that there was no objective evidence of pain during range of motion testing.  Based upon the results of the examination, the Board finds that any pain the Veteran may have experienced did not cause his forward flexion to be more closely approximated as 15 degrees or less.  Further, the examiner specifically found that the Veteran did not have ankylosis of the cervical spine, and the Veteran's limited motion and pain did not cause his ranges of motion to be more closely described by a finding of ankylosis.  The results of the February 2015 VA examination do not support a 30 percent rating.  38 C.F.R. § 4.71a (2015).  

The Board finds that the medical evidence of record is highly probative against a 30 percent rating under the General Rating Formula, even when considering functional loss due to factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  

The Veteran submitted lay evidence in support of his claim.  In February 2012, P. G., his sister, stated that he had neck pain for which he took medication.  In May 2012, D. M., his girlfriend, noted that he had neck pain every morning when he work up.  She stated that he did not do yardwork, but did do dishes, fold clothes, and iron.  She stated that he could walk and drive, but that he had pain while bending, stretching, and walking for long periods.  In May 2012, the Veteran stated that he could only lift 10 to 15 pounds. 

At his May 2015 hearing, he testified that his neck locked up on him for two to six hours when he stepped wrong, laid wrong, or turned his head wrong.  He stated that he had to sleep with his head propped up.  He stated that he had to take pain medication and missed work.  He estimated that, when he was working, he missed approximately ten to 14 days per month.  The Veteran asserted that when his neck locked up, he was essentially bedridden.  He then stated that he did not receive medical treatment for his neck and did not undergo physical therapy.  The Board finds that the Veteran is competent to report his observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  With regard to his testimony regarding his neck locking up, the Board finds that his credibility is diminished.  The Board notes that the Veteran does not receive treatment specifically for his cervical spine.  However, his VA treatment records consistently note neck stiffness and complaints of neck pain.  The Board finds it significant that the Veteran complained of pain and stiffness, but did not report that his neck locked for hours at a time in such a severe manner.  Indeed, the first time this symptoms was mentioned was at his May 2015 hearing.  The Board finds the Veteran's reports about his locking neck to be less probative as a result.  Further, even if his report was accurate, an intermittent inability to move his neck does not rise to the level of severity to be more accurately described by ankylosis, which, as noted above is complete inability to move a joint.  Lewis, 3 Vet. App. 259.

It is clear from the evidence of record that there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  In this case, his cervical spine disability has been assigned in excess of the minimum rating.  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2015).  In other words, joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his cervical spine disability does not equate to more than the disability picture contemplated by the 20 percent rating already assigned under the appropriate Diagnostic Code.  38 C.F.R. §§ 4.7, 4.71a (2015).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2015).  

Regarding separate neurological manifestations, the record shows that the Veteran does not have cervical radiculopathy in the left upper extremity.  The March 2012 examiner denied radiculopathy and the February 2015 VA examiner denied radiculopathy in the left upper extremity.  The Veteran has not argued otherwise.  Therefore, a separate rating for cervical radiculopathy of the left upper extremity is not warranted.  VA examiners have found that the Veteran's cervical spine disability does not produce additional neurological manifestations.  The Veteran has not asserted that he has neurological manifestations other than radiculopathy symptoms in his right upper extremity, and these symptoms are addressed in the Remand portion below.  

C. Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer these claims for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

With regard to his right elbow scar, its manifestations are contemplated by the schedular criteria set forth in Diagnostic Code 7804.  Specifically, he has one painful scar.  38 C.F.R. § 4.118 (2015).  At his May 2015 hearing, the Veteran testified that his scar also caused his elbow to swell and that he thought it impacted his hand because he had difficulty with grip and experienced tingling and numbness.  The Board notes that these symptoms have been specifically attributed to his right ulnar neuropathy by a VA examiner in March 2012.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether his pain, numbness, and tingling feelings in his right forearm and hand are caused by his post-surgical scar, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the cause of these symptoms requires medical inquiry into biological processes, anatomical relationships, physiological functioning, and knowledge of nerves.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of his lay assertions is low.  The Veteran's lay assertion that these symptoms are a result of his scar are not competent, and are therefore outweighed by the findings of the VA examiner.  Therefore, his reported problems with grip, numbness, and tingling are not symptoms of his scar.  Significantly, as noted above, the March 2012 VA scars examiner found that the scar did not cause limitation of function or any additional pertinent physical findings, complications, conditions, signs and/or symptoms such as nerve or muscle damage.  Additionally, the examiner found that the scar did not impact the Veteran's ability to work.  The rating criteria are adequate.  

With regard to his cervical spine disability, limited motion, painful motion, and stiffness are all contemplated by the General Rating Formula and the factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  The Veteran asserts that his ability to lift heavy objects is limited due to pain.  Pain, and also weakness, are factors specifically contemplated by 38 C.F.R. §§ 4.40 and 4.45.  

The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected right elbow scar and cervical spine disability, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from either disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order.

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  


ORDER

The appeal concerning the issue of entitlement to an initial disability rating in excess of 40 percent for a TBI is dismissed. 

The appeal concerning the issue of entitlement to an initial disability rating in excess of 10 percent for right elbow ulnar neuropathy is dismissed. 

The appeal concerning the issue of entitlement to a disability rating in excess of 10 percent for a left foot disability is dismissed. 

The appeal concerning the issue of entitlement to a disability rating in excess of 20 percent for a lumbar spine disability is dismissed. 

The appeal concerning the issue of entitlement to a disability rating in excess of 10 percent for right elbow strain is dismissed. 

A 10 percent disability rating for a right elbow scar (previously rated as scars, other (including linear scars)) is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial disability rating in excess of 20 percent for a cervical spine disability is denied.  


REMAND

Remand is required in this case for the following reasons.  

With regard to whether the Veteran is entitled to a separate rating for cervical radiculopathy of the right upper extremity, to separately grant service connection for the same symptoms of another service-connected disability would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2015).  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  For purposes of determining whether a veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

In this case, service connection for ulnar neuropathy of the right upper extremity is already in effect.  The February 2015 VA peripheral nerves and cervical spine examinations both note radicular symptoms involving the ulnar nerve as well as the upper radicular group.  The Board does not possess the medical knowledge necessary to determine whether the Veteran's cervical radiculopathy and ulnar neuropathy produce the same symptoms.  A medical opinion is required.  

With regard to his TDIU claim, the AOJ requested that the Veteran's Vocational Rehabilitation and Employment (VR&E) folder be provided.  In a January 2015 statement from O. K., a counselor, it was noted that the Veteran 

was found feasible in 2008 and his IWRP was developed with the vocational objective of Business Manager.  He graduated in February of 2014 from University of Phoenix with Bachelor degree in Business with concentration in Marketing.  I explained to him that we would need to follow the next step which is declare him job ready.  Veteran was not interested in the next step.  When we met for supervision visit in March 2014, Veteran presented himself as someone not motivated or interested in job search.  He was advised to provide me with the copy of his diploma however he never did.  I attempted to contact him on several occasions with no success.  At this time his case is in inactive status pending unsuccessful closure.

This indicates that a folder exists.  On remand, attempts were made to obtain his Counseling, Evaluation, and Rehabilitation (CER) folder or VR&E file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VR&E/CER file or folder and associate it with his claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

2. Provide the Veteran's claims file to a qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The reports of the February 2012 VA peripheral nerves and cervical spine examinations.

ii. The transcript of the Veteran's May 2015 hearing.  

c. The examiner must provide an opinion as to whether the Veteran's symptoms from his cervical radiculopathy of the right upper extremity are the same symptoms as those produced by his ulnar neuropathy of the right upper extremity, or if they overlap.  If each disability produces different symptoms, the examiner must state which symptoms are attributable to ulnar neuropathy and which are attributable to cervical radiculopathy.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


